Citation Nr: 9924249	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The appellant had two periods of active service from 
September 1980 to September 1984, and December 1984 to 
September 1993.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This claim was remanded by the Board in November 1996 for 
additional development to include; obtaining copies of any 
additional clinical records of treatment for a low back 
disorder; and a VA examination and medical opinion. 
 
The file indicates that the veteran was sent letters in 
November 1996, and October 1997, requesting assistance in 
obtaining additional evidence.  It does not appear that any 
response was received by the VA.  Moreover, it does not 
appear that the letters were returned as undeliverable.

In addition the veteran was scheduled for VA examinations in 
October 1997, but failed to report for the examination and 
has submitted no explanation as to why he failed to appear.  
In the alternative, it is not clear from the instant record 
that the notices were sent to the correct location or that 
they were not returned as undeliverable.  

The Board notes that the VA letters requesting additional 
medical evidence are addressed to, "136 Andys Dr., Hazel 
Green, AL 35750."  Earlier correspondence was addressed to, 
"8303 Lakewood Drive, Huntsville, AL 35811."  

The file does not contain an actual letter notification to 
report to the October 1997 VA examination.  A notation in the 
file dated in March 1999, indicates that the RO attempted to 
contact the veteran about rescheduling a VA examination.  
However, his telephone number was unlisted and no contact was 
made. The RO followed up with a March 1999 letter addressed 
to the aforementioned Andys Drive address.  

Additional letters dated in May and July 1999 were sent with 
no response, and no indication is of file that they were 
returned as undeliverable.

It is further noted that the file contains yet a third 
address for the veteran, "2603 Blue Springs Rd., Huntsville, 
AL 35810."

The Board notes that 38 C.F.R. § 3.655(a) and (b) (1998) 
provide that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, that regulation is based 
upon the assumption that the veteran receives notice of a 
scheduled physical examination.  Though the appellant has 
failed to report for a scheduled VA examination, in the 
judgment of the Board, he should be given another opportunity 
to report for examination because the nature and severity of 
this disability will best be evaluated after a complete 
examination.  He should clearly understand, however, that he 
is legally obligated to report for examination.  38 C.F.R. §§ 
3.158, 3.326, 3.655 (1998); Olson v. Principi, 3 Vet. App. 
480 (1992).

The United States Court of Appeals for Veteran Claims 
(formerly the U. S. Court of Veterans Appeals) (Court) has 
held that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or 
"good cause" (see 38 C.F.R. § 3.655), for failing to report 
for the scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993). However, it cannot be determined from the 
evidence in the claims folder whether actual notice of the 
examination was sent to the appellant, and if so, whether it 
was sent to the proper address, since the evidence of record 
indicates only contact between VA personnel, and the 
veteran's service representative (since 1995), and not the 
veteran.

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer an additional opportunity to do so, 
further development is indicated.  Furthermore, the veteran 
should be made to understand that the duty to assist is not 
always a one-way street and that if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Failure to assist in the development of the 
claim, and failure to report for needed examinations, without 
good cause, could well result in denial of the claim.

Accordingly, the case is again REMANDED to the RO for the 
following development:

1.  The RO should undertake to contact 
the appellant at the most recent address 
of record.  Care should be taken to 
ensure that the appellant receives proper 
notice of the scheduling of any 
examination.  The appellant should be 
advised of the effect of his failure to 
report for an examination under 38 C.F.R. 
§ 3.655.

2. The RO should with the veteran's 
assistance obtain the names, addresses, 
and dates of any additional treatment, 
and of any physicians, hospitals, or 
treatment centers (private, or VA ) who 
provided him with relevant additional 
treatment for his low back disability.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant if needed, the 
RO should contact each physician, 
hospital, or treatment center and obtain 
all treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

4. Thereafter, the appellant should be 
scheduled for comprehensive VA 
examination to ascertain the orthopedic 
and neurologic nature, etiology, and 
extent of appellant's current back 
pathology.  An opinion as to the etiology 
of current back pathology to the in 
service low back pain is warranted.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The entire claims 
folders should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report.  
After reviewing the claims folder and 
examining the veteran, the examiners are 
requested to differentiate between 
residuals of the above mentioned lower 
back disorder, and any other disabilities 
during service, and currently affecting 
the lower back.  In particular, the 
examiners are requested to indicate 
whether there are degenerative disc, and 
or disc changes associated with the 
symptoms noted in service.  It should be 
clarified as to whether DJD, degenerative 
disc, or other back disabilities are 
residuals of the in service lower back 
complaints, as opposed to other back or 
spinal disabilities currently manifested, 
and whether there is sensory and/or motor 
functional impairment.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  The 
examiner(s) should ascertain whether the 
appellant has arthritis, and sensory 
pathology due to his lower back disorder.  
All findings and opinions should be 
clearly set forth, and it should be noted 
whether the opinions reached were based 
in part by clinical history provided by 
the veteran.  In the event that the 
veteran fails to report for the 
examination, the examiner should review 
the claims file and enter an opinion as 
to whether there is any evidence of a low 
back disorder due to the veteran's period 
of service, or aggravation of a 
preexisting congenital back disorder.

5.  If the appellant fails to submit 
additional evidence as requested, and/or 
fails to report for the scheduled 
examination, the RO should obtain copies 
of the notices to the appellant for 
assistance, and for the examination for 
inclusion in the claims folder, or have 
personnel at the medical center certify 
that the letters were sent to the most 
current address of record, provide that 
address, and certify that the notice(s) 
were not returned as undeliverable.

6.  Following completion of the above, 
the RO must review the claims file and 
ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a lower back disorder.  To 
the extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the reasons and 
bases for the holdings.  Thereafter, the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond thereto.

No action is required of the appellant until further notice.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


